Citation Nr: 1414615	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for pancreatitis for the period prior to October 2, 2007 and in excess of 60 percent for the period beginning on November 1, 2007, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active military service from April 1989 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2011, the Board remanded this matter for further evidentiary development.

The Veteran was awarded a temporary 100 percent disability rating effective from October 2, 2007, through October 31, 2007, under 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence.  Prior to October 2, 2007, the Veteran's pancreatitis was evaluated as 30 percent disabling and this rating was initially continued after the expiration of the temporary 100 percent disability rating.  However, in a September 2008 rating decision, the RO granted an increased disability rating of 60 percent effective November 1, 2007 (the first of the month following his surgery in October 2007).  Thus, the Board finds that it has a staged rating before it, and the issue has been recharacterized to so reflect that.


FINDINGS OF FACT

1.  During the entire appeal period, excluding periods for which a temporary total rating was in effect, symptoms associated with the Veteran's service-connected pancreatitis more nearly approximated frequent attacks of abdominal pain and other findings showing continuing pancreatic insufficiency between attacks.

2.  The evidence does not show that the Veteran's pancreatitis was manifested by frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition.

3.  The diagnostic criteria used in evaluating the Veteran's service-connected pancreatitis reasonably describe or contemplate the severity and symptomatology of that condition, and those criteria are not inadequate.
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 60 percent schedular rating, but not higher, for pancreatitis, during the entire appeal period (excluding periods for which a temporary total rating was in effect), has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7347 (2013). 

2.  An extraschedular rating for the Veteran's pancreatitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7347 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2007 and in January 2012. 	

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran's VA medical records are associated with the claims file.  In addition, in the January 2012 letter, the Veteran was requested to submit a copy of his employment records showing his use of sick leave or leave without pay due to his pancreatitis.  However, no response has been received from the Veteran to date.  In pursuing his appeal, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991). VA has also obtained several examinations with respect to the claim on appeal.  The Veteran's file was reviewed by the Director of the Compensation and Pension Service, who issued a memorandum in this matter in September 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  [The Veteran is currently assigned a 30 percent rating for pancreatitis for the period prior to October 2, 2007, and 60 percent from November 1, 2007, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7347 (2013).]  

Under Diagnostic Code 7347, a 30 percent rating is warranted for moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks. 38 C.F.R. § 4.114 , Diagnostic Code 7347. A 60 percent rating requires frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  A 100 percent disability rating is warranted for frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition.  Note 1 following the criteria for Diagnostic Code 7347 directs that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  Note 2 following the criteria for Diagnostic Code 7347 directs that following total or partial pancreatectomy, rate under above, symptoms with minimum rating of 30 percent.

VA medical records show that in July 2007, the Veteran was admitted with abdominal pain and mild constipation.  The discharge diagnosis was pancreatitis and pancreatic divisum.  

In August 2007, the Veteran underwent an endoscopic retrograde cholangiopancreatography (ERCP).  The impression was pancreas divisum with strictured dorsal duct with stones and dilated main pancreatic duct with clubbing of side branches.  

The Veteran was admitted to the VA medical center in late July with a 36 hours history of abdominal pain, nausea, vomiting, and constipation.  CT of the abdomen revealed mild pancreatitis.  The August 5, 2007, discharge diagnosis was acute onset chronic pancreatitis.  

On August 31, 2007, the Veteran was admitted to the VA medical center for pancreatitis-post ERCP due to abdominal pain.  He received IV fluid hydration and was provided with IV pain medication.  Abdominal x-ray revealed no obstruction, mild ileus.   He was discharged on September 3, 2007. 

An October 2, 2007 VA emergency room physician record reflects that the Veteran had come into the emergency room twice that day.  The Veteran complained of worsening epigastric pain radiating to the right upper quadrant and back that was not improved after 50 milligrams of Fentanyl.  He reported nausea, but no vomiting.  He had felt mild diaphoresis, but had not had a documented fever.   Abdominal examination was positive for tenderness in epigastrium without guarding/rebound.  The assessment was acute onset chronic pancreatitis with mild AST/Lipase elevation in the setting of cholelithiasis, pancreas divism with structured dorsal duct on recent ERCP and secondary mild dehydration.  The Veteran was admitted for pain control and IV fluid hydration.   The VA hospital discharge summary from October 16, 2007, shows that the Veteran was diagnosed with pancreatic divisum, chronic pancreatitis, and pancreatic stones.  The Veteran underwent an open cholecystectomy and roux-en-Y with hepaticojejunostomy and pancreaticojejunostomy.  It was noted that after surgery the Veteran resumed a normal diet, pain was well controlled on oral medications, and he was ambulatory.  

A December 2007 VA examination report reflects that the Veteran was taking narcotics for pain, which gave him moderate relief; however, if he has a flare up then he comes to the hospital.   The Veteran indicated he had more than 7 attacks of severe abdominal pain in the past 12 months.  Evidence of pancreatic insufficiency between attacks noted as weight loss.  He also had nausea and vomiting, but denied fever and diarrhea.  Physical examination revealed no evidence of malnutrition and abdominal examination was normal.  His weight was 165, no change in weight was noted.  A CT was performed and revealed no evidence of obstruction or leakage of contrast media from the stomach into gastrojejunostomy and small bowel, unchanged appearance of 2 catheters in the common bile duct and pancreatic duct and in the blind loop, and slight dilation of the blind loop in comparison with examination from earlier in the month.  It was noted that the Veteran was employed full-time as a supervisor for a construction company.  He had missed 8 weeks of work during the last 12 month period due to pancreatitis.  The diagnosis was chronic pancreatitis with significant effects on usual occupation to include weakness or fatigue, decreased strength in the upper and lower extremities and pain.  In addition, he is limited in lifting at work.  In addition, the condition has a mild to moderate effect on usually daily activities.  

A January 2008 VA medical record shows that the Veteran was transferred from the emergency room with complaints of abdominal discomfort for a week.  He had run out of pain medication and noticed increase pain that was sharp, but not radiating.  He felt nauseas.  No vomiting.  No blood in bowel movement.  His weight was 171.8.  The assessment was abdominal pain recurrent pancreatitis versus constipation, noting constipation secondary to pain medications, mild dyslipidimia, and mild anemia.    

In his February 2008 notice of disagreement, the Veteran asserted that he lost 20 pounds since his surgery in September-October 2007 and was still losing weight.  

A February 2008 VA hospital discharge summary reflects a diagnosis of acute onset chronic pancreatitis and pseudocyst and phlegmon.  Diagnostic testing noted that the pancreas showed features of chronic pancreatitis in the form of lobulation, stranding, and hyperechoic foci.  A May 2008 VA hospital discharge summary reflects a diagnosis of acute pancreatitis and pseudocyst.  The Veteran was admitted for acute pancreatitis.  

An August 2008 VA hospital discharge summary reflects that the Veteran was diagnosed with acute onset chronic pancreatitis.  The Veteran was admitted for progressively worsened epigastric abdominal pain that radiates to his back with nausea and vomiting.  He was started on IV fluids and his pain was controlled with IV fentanyl.  When he began having bowel movements his pain decreased.  His vomiting stopped and he was clinically stable for discharge home.  A CT revealed persistent peripancreatic inflammatory changes consistent with acute/chronic pancreatitis with stable fluid collections along the posterior aspect of the stomach and lesser sac.

In October 2008, the Veteran was admitted for exploratory laparotomy for removal of retained pancreatic stents.  The procedure was completed without complication.
In November 2008, the Veteran was admitted to the VA medical center with nausea, vomiting, and abdominal pain two weeks following laparotomy to remove biliary stents.  It was noted that the Veteran had a history of chronic pancreatitis and that he felt that this episode was similar to past acute exacerbations.  Lipase was mildly elevated.  The discharge diagnosis was acute exacerbation of chronic pancreatitis.  
In May 2009, the Veteran was seen in the emergency department for one week of nausea and vomiting and abdominal pain.  He was chronically constipated.  He denied hematemesis, melana, and hematochezia, fever or chills.   He was admitted for acute onset chronic pancreatitis and left against medical advice.  

In June 2009, the Veteran was discharged from the VA medical center after being admitted for nausea, vomiting, worsening perumbilial abdominal pain which radiated to the back, and increased lipase and amylase.  He was discharged with a diagnosis of acute onset chronic pancreatitis.  

A September 2009 VA examination report reflects that the Veteran was hospitalized a week earlier for flare or pancreatitis.  He described his condition as intermittent with remissions.  His current treatment was with oxycodone.  He reported 20 attacks of severe abdominal pain in the past 12 month period.  Evidence of pancreatic insufficiency between attacks noted were abdominal discomfort, nausea, and vomiting.  He also had nausea and vomiting, but denied fever and diarrhea.  He has problems with constipation, not diarrhea, with the pancreatitis.  His weight was 170 pounds.  There was no evidence of malnutrition.  Abdominal examination was normal.  CT performed revealed mild peripancreatic stranding suggestive of pancreatitis.  The Veteran was employed full time as a warehouse manage.  He had lost 12 weeks of work in the last 12 month period due to pancreatic flares.  The diagnosis was chronic pancreatitis with significant effects noted on usual occupation.  As to usual daily activities, he can function except when he has a pancreatic flare and then he is unable to carry out his activities of daily living.  

In June 2011, the Veteran was admitted for a three days history of spastic epigastric pain that radiated to his back with nausea and vomiting typical of his pancreatic pain. He stated he ran out of his pain medicine and that usually triggers his pain.  He reported that he had significant epigastric pain radiating to his back typical of his "pancreas attacks" with some improvement in nausea and that the most recent exacerbation requiring hospitalization was more than a year ago.  

A February 2012 VA examination report reflects a diagnosis of pancreatitis.  The Veteran stated he recently has done better, and has not had to be hospitalized as much since undergoing surgery.  Continuous medication is required for control of the pancreas condition, noted as pancrealipase enzymes, prilosec and stool softeners.  He has mild abdominal pain, with attacks 8 or more times in the past 12 months.  No moderately severe or severe abdominal pain attacks in the past 12 months.  The examiner noted that the Veteran had continuing pancreatic insufficiency between attacks.  He did not have steatorrhea, malabsorption, diarrhea, severe malnutrition or weight loss.  His baseline weight was 175 and current weight was 175.  The Veteran's condition impacts his ability to work as he is absent due to pancreatic flares.  He works as a supervisor for a siding company.  The examiner noted that the Veteran has been hospitalized at least one time yearly since 2003 for pancreatitis and he has been seen in the emergency room more than one time per year for abdominal pain associated with pancreatitis.  Due to the frequent hospitalization and emergency room visits, this does represent an exceptional or unusual disability picture.  He is currently employed and has been with the same employer since 2006.  

After a review of the evidence, the Board finds that during the entire appeal period the Veteran's pancreatitis is manifested by symptoms consistent with a 60 percent disability rating.  In this regard, the evidence consistent shows that throughout the course of the appeal the Veteran has had frequent attacks of abdominal pain with some weight loss.  In addition, he has had abdominal discomfort, nausea, and vomiting, findings that show continuing pancreatic insufficiency between attacks.  

The above evidence does not reflect that the Veteran's symptoms more nearly approximated frequently recurring disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition warranting a 100 percent rating under diagnostic code 7347.  In fact, VA examination reports consistently show that the Veteran did not have steatorrhea, malabsorption, diarrhea or severe malnutrition.  VA medical records repeatedly note that the Veteran has constipation related to pain medication taken for treatment of his pancreatitis, but never diarrhea.  The Veteran appeared to lose some weight during the appeal, however, for the most part, his weight was stable.  Thus, the Veteran's contentions of weight loss have been considered and are consistent with the 60 percent disability rating.  Further, while the Veteran required prescribed pancreatic enzyme supplements, such is evidence of continuing pancreatic insufficiency consistent with the 60 percent disability rating.   

In addition, there is no basis for a rating higher than 60 percent under any other potentially applicable diagnostic code.  A rating greater than 60 percent is afforded for gastrojejunal ulcers under Diagnostic 7306;  peritonitis under Diagnostic Code 7331; malignant and benign neoplasms under Diagnostic Code 7343 and 7344; and chronic liver diseases under Diagnostic Code 7345.  However, the Veteran as not been diagnosed with any of these conditions, and has not been shown to manifest the required symptoms.  Thus, the medical evidence does not support a higher rating under these diagnostic codes during any period of the appeal.

An extraschedular rating may be assigned where the schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321.  According to the provisions of 38 C.F.R. § 3.321(b), ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

In July 2012, the AMC requested extra-schedular consideration for pancreatitis pursuant to 38 C.F.R. § 3.321(b)(1).  In a September 2012 response, the Director of VA Compensation Service noted a review of the claims file and pertinent medical evidence.  The Director concluded that the evidence does not establish that the Veteran's pancreatitis is manifested by frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhead, malabsorption, diarrhea, and severe malnutrition, the symptomatology required for the next higher 100 percent rating.  The currently assigned 60 percent evaluation is provided with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks.  He further explained that the Veteran's pancreatitis does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards and that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not established.  

Under a Thun analysis, the issue of entitlement to extraschedular consideration is first properly addressed as to whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  As described in more detail above, the Board finds that a comparison between the level of severity and symptomatology of the Veteran's pancreatitis with the relevant established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  The next higher schedular criteria requires that all elements must be met for the highest, 100 percent disability rating, that is, frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhead, malabsorption, diarrhea, and severe malnutrition.  However, there is no evidence, whether provided by medical professionals or by the Veteran that he has frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhead, malabsorption, diarrhea, and severe malnutrition.  Further, the Veteran has not identified any symptomatology not contemplated by the assigned schedular rating. As such, the schedular criteria more than adequately address the Veteran's pancreatitis symptomatology.  Thus, according to the holding in Thun, 22 Vet. App. at 115, the Board's extraschedular analysis must stop.  The Board, therefore, finds that the preponderance of the evidence is against an extraschedular rating for the Veteran's pancreatitis, and such rating must be denied.

Lastly, the record does not show, nor does the Veteran contend, that unemployment arises from the service connected pancreatitis.  Rather, the Veteran has worked in substantially gainful employment for most, if not all, of the appeal period. Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not reasonably raised.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).
ORDER

A 60 percent schedular rating, but no higher, for pancreatitis is granted for the entirety of the appeal period, subject to regulations applicable to the payment of monetary benefits.  

An extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected pancreatitis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


